204 F.2d 693
S. M. MASTERS, an Individual Trading as S. M. Masters Lumber Company, Appellant,v.MASSACHUSETTS BONDING & INSURANCE COMPANY, a Corporation.
No. 14685.
United States Court of Appeals Eighth Circuit.
May 12, 1953.

Appeal from the United States District Court for the Eastern District of Missouri.
David F. Crossen, St. Louis, Mo., for appellant.
Leahy & Leahy and Fred J. L. Schuler, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed for want of prosecution, on motion of appellee.